In a proceeding to review a determination of the State Rent Administrator which fixed maximum rents for housing accommodations, the appeal is from an order denying the petition and dismissing the proceeding. Appellant contends that inasmuch as the premises were a legal two-family house on and prior to April 1, 1953 and thereafter became vacant, they were decontrolled (State Residential Rent Law, § 2, subd. 2, par. [i]; L. 1946, eh. 274, as amd.; State Rent and Eviction Regulations, § 9, subd. 12). Appellant further contends that when subsequently the premises were converted into a legal “class B” multiple dwelling, the respondent was without authority to establish maximum rents for the housing accommodations. Order unanimously affirmed, without costs. The evidence establishes that on and after April 1, 1953 the premises were in fact occupied by three or more families. In view of that fact the premises upon becoming vacant were not exempted from ivnt control. Present — Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ.